DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 2, 5, 6 and 8-24 are pending.  Claims 14-20 are withdrawn.  Claims 1, 2, 5, 6, 8-13 and 21-24 are presented for examination.

Response to Amendment
The declaration under 37 CFR 1.132 filed 2/9/2022 is insufficient to overcome the rejection of claims 1, 2, 5, 6, 8-13 and 21-24 based upon Desai in view of Joecken and Desai in view of Joecken and further in view of Mestach as set forth in the last Office action because:  The newly supplied declaration is provided to attempt to show that there are not a wide range of commercially available anionic non-migratory surfactants having an acrylate-reactive group that could potentially be substituted for the claimed non-migrating surfactant. The applicant claims that because there is not a wide range to select from that their evidence should be sufficient to show unexpected results.
However, the Examiner notes that in the provided declaration at paragraphs six and seven, the applicant limits the selection of a non-migrating surfactant to an anionic surfactant because of a desire for hydrogen bonding and for particular applications and limits the selection to an acrylate-reactive type because of a desire for copolymerization with the microparticles. First, it is noted that the claims do not specifically require the non-migrating surfactant to copolymerize with the microparticles (for example, a different reactive non-migrating surfactant could be used that would reactive with another element of the coating composition). Additionally, the Examiner believes that non-ionic and cationic non-migrating surfactants can be used in latexes (see Amalvy et al. “Reactive surfactants in heterophase polymerization: Colloidal properties, film-water absorption, and surfactant exudation” at first paragraph on page 2995). Also, Amalvy discloses that there are various types of reactive non-migrating surfactants that are applicable in aqueous latexes (abstract and first paragraph, page 2995). Therefore, the Examiner does not necessarily agree with applicant’s argument that there are only a few non-migrating surfactants that the inventive surfactant can be compared against. Thus, the Examiner maintains that further evidence is required to show that the specifically claimed surfactant would show unexpected results as compared to any other potential non-migrating surfactant that could be utilized.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.  The applicant provides a declaration and argues that they have provided enough evidence to support unexpected results. However, for the reasons as noted above, the Examiner maintains that the evidence is not sufficient to support unexpected results as there are not enough comparisons of the claimed surfactant against other potential non-migrating surfactants. Therefore, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 2, 5, 6, 8-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (WO 01/90264) in view of Joecken (U.S. PGPUB No. 2007/0299180).

Regarding claims 1, 2, 5, 6, 8-12 and 21-24, Desai teaches a coating composition comprising uncrosslinked acrylic polymeric microparticles (abstract and page 3, lines 18-22) prepared from ethylenically unsaturated monomers in an amount as claimed (page 9, lines 27-29) by emulsion polymerization as claimed in claims 1, 9 and 10, with no styrene present (page 9, lines 17-26, page 13, lines 28-29 and Table 1), having a glass transition temperature as claimed in claim 2 (page 12, lines 6-12), a migrating surfactant in an amount as claimed (Table 1), a filler in the amount as claimed (page 19, lines 24-26) comprising graphene (page 19, lines 16-23), and an additional film-forming polymeric material as claimed (page 19, lines 12-15).  Desai fails to teach the microparticles prepared with a non-migrating surfactant as claimed in an amount as claimed in claims 1 and 21.
	However, Joecken teaches including a non-migrating phosphonate ester having an acrylate-reactive functional group surfactant, MAXEMUL 6160 (0016, and note that MAXEMUL 6160 is an oleyl alcohol ethoxylate phosphate having a CAS number as claimed in claim 23 and comprising a vinyl group and a phosphate ester as a charged group, see applicant’s remarks filed 8/16/2021 as evidence) in an amount as claimed (0017) in the emulsion polymerization preparation of acrylic particles (0005 and 0026) from similar monomers (0013-0015).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare Desai's microparticles by using a non-migrating surfactant in an amount as claimed as disclosed by Joecken.  One would have been motivated to make this modification as Joecken teaches that the use of the non-migrating surfactant provides latexes with superior properties, such as greater water resistance, improved scrub resistance, improved blister resistance and water immersion resistance (0017).  
	
2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Joecken as applied to claim 1 above, and further in view of Mestach et al. (U.S. PGPUB No. 2013/0018127).

	Regarding claim 13, Desai in view of Joecken teach all the limitations of claim 1, but fail to teach the inclusion of a wax in an amount as claimed.  Desai does teach that conventional additives may be included in the compositions, such as thixotropes and extenders (page, lines 4-18).  Furthermore, Mestach teaches similar coating compositions comprising an aqueous dispersion of polymeric (abstract) microparticles (0072) prepared from components that may include a non-migrating acrylate functional phosphonate ester surfactant (0066) and a migrating surfactant (Table 1); and a filler material (0075).  Mestach further teaches the coating composition potentially also including wax in a range overlapping the claimed range (0075).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Mestach's wax for Desai in view of Joecken's generic additives.  One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given the similarity between the coating compositions), and the predictable result of providing a coating composition optimized for particular applications.

Conclusion
	Claims 1, 2, 5, 6 and 8-24 are pending.  
Claims 14-20 are withdrawn.  
Claims 1, 2, 5, 6, 8-13 and 21-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
April 10, 2022Primary Examiner, Art Unit 1717